DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species E (i.e. embodiment related to Fig.5 encompassing claims 1-9, 22 and 25-33) in the reply filed on 08/31/2021 is acknowledged. The traversal is on the grounds that: (i) alternative method to “etching cavity within the substrate” is not a materially different method because dependents claims 7, 11, 24 and 31 also comprise “etching”; (ii) there would not be serious burden on the examiner to examine the entire claimed Inventions (see remarks, page 3 of 4). These allegations are not deemed persuasive because: (i) the “etching” of claim 1 is different from that of its pointed dependent claims and the “etching” limitations of the device’s claims will be treated as product-by-process limitations; and (ii) for many reasons presented in section 4 of the Requirement for Restriction/Election mailed on 07/01/2021 there would be serious search and/or examination burden if restriction were not required. 
Thus, the requirement is still deemed proper and is therefore made FINAL.
Consequently to Applicant election, claim 22 and its dependent claims 23-33 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species G (i.e. embodiment related to Figs.7-8) for comprising “the cavity configured to receive a cooling medium to transfer heat from the substrate” (see Par.[0072]-[0079]), there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunkee et al. (US 9,761,547 B1 hereinafter referred to as “Kunkee”).
With respect to claim 1, Kunkee discloses, in Fig.4, a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (154 and 134, 136, 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); an active region portion (128 and 112) arranged on the substrate (154 and 134), the active region portion (126 and 112) comprising at least one radio frequency (RF) transistor amplifier (122) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF (intermediate frequency) amplifier 122 are disclosed); a cavity (150) arranged within the substrate (154 and 134); and one or more radio frequency (RF) devices (152) arranged in the cavity (150) (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152).
With respect to claim 2, Kunkee discloses, in Fig.4, the semiconductor device wherein the one or more radio frequency (RF) devices (152) are configured to be implemented as at least one of the following: one or more resistors, one or more capacitors, one or more inductors, one or more resistor circuits, one or more capacitor circuits, and one or more inductor circuits (see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152; it is submitted that, inherently, MIMIC chips combine various active elements such as transistors and diodes with passive elements such as resistors, capacitors and inductors (see col.1 lines 58-67)).
With respect to claim 3, Kunkee discloses, in Fig.4, the semiconductor device further comprising an electrical path (142, 140, 144, 118 and 116) that extends from the one or more radio frequency (RF) devices (152) through the substrate (154 and 134, 136, 138) to the active region portion (112 and 126), wherein the electrical path comprises one or more vias (see col.5 lines 58-67 wherein vias 140, 142, 144 are disclosed; and see col.5 lines 35-46 wherein vias 116 and 118).
With respect to claim 5, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) comprises silicon carbide (SiC) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and the active region portion (128 and 112) comprises at least one high-electron-mobility transistor (HEMT) (122) (see col.5 lines 47-60 wherein interposer 126 and standoff 112 including active devices MMIC chips such as a CMOS beamforming chip 120 or InP IF intermediate frequency amplifier 122 are disclosed; it is submitted that Monolithic Microwave Integrated Circuit MMIC circuits include gallium arsenide GaAs and indium phosphide InP Heterojunction Bipolar Transistor HBT and High-electron-mobility transistor HEMT MMICs, as well as microwave transmission lines, high-Q filters, and InP HBT ultra-high-speed digital circuits (see col.1 lines 20-26)).
With respect to claim 6, Kunkee discloses, in Fig.4, the semiconductor device wherein the cavity (150) comprises a plurality of the ca’vity (150) implemented in one or more of portions of the substrate (154, 134, 136 and 138) (see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed; see col.6 lines 1-15 wherein interposer 154 and standoffs 134, 136, 138 are disposed to create cavity 150 within which is mounted Monolithic Microwave (i.e. or radio-wave) Integrated Circuit MIMIC KGD such as InP LNA (low noise amplifier) 152).
With respect to claim 8, Kunkee discloses, in Fig.4, the semiconductor device further comprising: a support (100) (see col.5 lines 23-35 wherein interposer 100 is disclosed; see col.3 lines 55-60 wherein interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed); and an electrical path (140, 142, 144, 128, 118 and 116) that extends from the one or more radio frequency (RF) devices (152) through the substrate (154, 134, 136, 138) to the active region portion (126, 112, 114), wherein the electrical path (140, 142, 144, 128, 118 and 116) provides an electrical connection between the one or more radio 
With respect to claim 9, Kunkee discloses, in Fig.4, the semiconductor device wherein: the substrate (154 and 134, 136, 138) is mounted on an upper surface of the support (100); and the support (100) is implemented as a printed circuit board (PCB)/(PWB) (see col.5 lines 23-35 wherein PWB interposer 100 is disclosed; see col.5 lines 59-67 and col.6 lines 1-15 wherein interposer substrate and its stand-offs 134, 136, 138 are disclosed; see col.3 lines 55-60 and col.6 lines 47-67 wherein PWB interposers are made of quartz but any hard dielectric substrate having high resistivity could be used, for example, glass, silicon carbide SiC or alumina is disclosed).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2017/0047308 A1 hereinafter referred to as “Ho”).
With respect to claim 1, Ho discloses, in Figs.1a-1c, 2a-2o and 3, a semiconductor device configured for a radio frequency (RF) application comprising: a substrate (120) (see Par.[0030] and [0035] wherein semiconductor (i.e. silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support) substrate 120 is disclosed); an active region portion (142 and 172) arranged on the substrate (120), the active region portion (142 and 168) comprising at least one radio frequency (RF) transistor amplifier (see Par.[0043] and [0053] wherein semiconductor die 154 has an active surface 160 containing analog or digital circuits implemented as active devices, passive devices such as inductors, capacitors, and resistors, for RF signal processing in interposer 142; and see Par.[0058] wherein discrete device 168 includes filters, antenna, discrete passive devices such as inductors, resistors, or capacitors, or other devices); a cavity (138) arranged within the substrate (120); and one or more radio frequency (RF) devices (104) arranged in the cavity (138) (see Figs.2b-2c, Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed; see Figs.2e, Par.[0031] and [0042] wherein semiconductor die 104 including integrated passive devices (IPDs), such as inductors, capacitors, and resistors, for radio frequency (RF) signal processing are deposited in the opening 138).
With respect to claim 2, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device wherein the one or more radio frequency (RF) devices (104) are configured to be implemented as at least 
With respect to claim 3, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device further comprising an electrical path (146) that extends from the one or more radio frequency (RF) devices (104) through the substrate (120) to the active region portion (142), wherein the electrical path comprises one or more vias (see Par.[0035] wherein conductive layers vias 124 through substrate 120 is disclosed).
With respect to claim 4, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device further comprising an insulating material (172), wherein the one or more radio frequency (RF) devices (104) are at least partially covered by the insulating material (172) (see Par.[0060]-[0061] wherein non-conductive mold underfill MUF covering devices 104 is disclosed).
With respect to claim 5, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device wherein: the substrate (120) comprises silicon carbide (SiC) (see Par.[0030] and [0035] wherein semiconductor (i.e. silicon, germanium, aluminum phosphide, aluminum arsenide, gallium arsenide, gallium nitride, indium phosphide, silicon carbide, or other bulk semiconductor material for structural support) substrate 120 is disclosed); and the active region portion (142 and 168) comprises at least one high-electron-mobility transistor (HEMT) (see Par.[0043] wherein substrate 142 includes active surface containing one or more transistors, diodes, and other circuit elements to implement analog circuits or digital circuits; it is submitted that any transistor has a “given electron mobility” that can be considered as “high electron mobility”; as such, unless a specific mobility value or structure of the so called HEMT is claimed or disclosed, having transistor constitutes given/high electron mobility transistor).
With respect to claim 6, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device wherein the cavity comprises a plurality of the cavity (138) implemented in one or more of portions of the substrate (120) (see Figs.2b-2c, Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed).
With respect to claim 7, Ho discloses, in Figs.1a-1c, 2a-2o and 3, the semiconductor device wherein the cavity (138) comprises an etched back side cavity (138) (see Figs.2b-2c, Par.[0027], [0037], [0039]-[0040] wherein etched opening 138 through substrate 120 are disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior art on Form-892, either alone or in combination teach all the claimed limitations of claim 1.
Examiner’s Telephone/Fax contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818